                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:16-cv-00653-RJC

FELICIA A. UNDERDUE,                               )
                                                   )
               Plaintiff,                          )
                                                   )
                v.                                 )
                                                   )        PROTECTIVE ORDER
WELLS FARGO BANK, N.A.,                            )
                                                   )
               Defendant.                          )
                                                   )

        THIS MATTER comes before the Court on Defendant’s Motion for Protective

Order. (Doc. No. 52.) For good cause shown, the motion is GRANTED and the Court

hereby ORDERS as follows:

        1.    “Confidential Information” as used herein means: personnel information

of Plaintiff and other current or former employees of Defendant; Plaintiff’s personal

information, including medical, financial and tax records; and all proprietary,

business,    financial      or   other   commercially   sensitive   information,   whether

documentary or otherwise, designated as “confidential” and delivered, produced or

disclosed by any party in this action, or by a third party, voluntarily or in response to

an interrogatory, a request for production of documents, a deposition question,

subpoena or otherwise. The designation of documents or information as “Confidential

Information” shall not be conclusive for purposes of any substantive issues in this

case.

        2.    All documents produced or information provided or disclosed by any
party in discovery in this action or by a third party as identified in paragraph 1 shall

be treated as confidential and the use or disclosure of such documents or information

shall be governed by the terms of this Order, provided that the party or third party

producing or otherwise disclosing such documents or information designates such

documents or information as “confidential” at the time of production or disclosure or

as otherwise provided herein.

      3.     Confidential Information, including copies or summaries thereof, shall

be used only for the prosecution or defense of this action (including, but not limited

to, any mediation, arbitration, or other settlement process, as well as appeals of this

action) and shall not be used or employed for any other purpose whatsoever.

Confidential Information shall not be disclosed or made available to anyone except:

             a.     the Court;

             b.     the parties to this action and officers, directors or employees of

                    the parties who are actively participating in the prosecution or

                    defense of this action;

             c.     counsel for the parties to this action and employees or

                    independent contractors of said counsel;

             d.     experts or consultants specifically retained by the parties or their

                    attorneys to assist them in the preparation of this case or to serve

                    as expert witnesses at the trial of this action;

             e.     third-party witnesses or potential witnesses whom counsel

                    reasonably deem necessary for the preparation and trial of this



                                              2
                      action;

            f.        court reporters engaged to record depositions, hearings or trials

                      in this action; and

            g.        mediators assigned to this case or selected by agreement of the

                      parties.

      4.    Disclosure of Confidential Information pursuant to this Order shall be

handled as follows:

            a.        Any person described in subparagraphs 3(a), (b), (c), (f), and (g) of

                      this Order is bound by the provisions of this Order without the

                      necessity of executing a confidentiality agreement;

            b.        Before Confidential Information is disclosed to any person set

                      forth in subparagraphs 3(d) and (e) of this Order, the party

                      disclosing the information shall inform the person to whom the

                      disclosure is to be made that Confidential Information shall be

                      used for the purposes of the prosecution or defense of this action

                      only, and shall obtain from the person to whom the disclosure is

                      to be made a signed confidentiality agreement in the form

                      attached hereto as Exhibit A; and

            c.        As long as Confidential Information is handled in accordance with

                      this Order, this Order shall not be construed as prohibiting or

                      restricting   the     use       of   Confidential   Information   during

                      depositions, any hearing, the trial of this matter, or any appellate



                                                  3
                     proceeding. Similarly, no party shall be deemed to have waived

                     any objections as to the admissibility of any Confidential

                     Information into evidence in connection with any proceeding in

                     this action.

      5.       Any Confidential Information which is filed with the Court shall be filed

under seal pursuant to Local Rule of Civil Procedure 6.1.            In the event any

Confidential Information is filed with the Court other than via the Court’s electronic

case filing system, such Confidential Information shall be filed in sealed envelopes or

other appropriate sealed containers on which shall be endorsed the title in this action,

an indication of the nature and contents thereof, the legend “Confidential” and a

statement substantially in the following form:

      This envelope is sealed pursuant to an order of the Court and contains
      confidential information and is not to be opened or the contents thereof
      to be displayed or revealed by any person other than the Court or the
      attorneys for the parties except by order of the Court or pursuant to
      stipulation of the parties to this action.

      6.       If a party or witness desires to designate any portion of a deposition as

Confidential Information, the designating party or witness shall have thirty (30) days

after receipt of the transcript to designate portions of the transcript or exhibits

thereto as Confidential Information and inform counsel of record in writing of such

designation.

      7.       Nothing in this Order shall prevent the disclosure of Confidential

Information beyond the terms of this Order if the party or third party that produced

the information consents in advance in writing.



                                            4
      8.       This Order shall not limit or in any way restrict the right of any person

or entity to use, disseminate, dispose of, or otherwise benefit from documents or

information obtained (i) other than through discovery in this action, or (ii) from any

person or entity with authority to provide such documents or information

independent of any confidentiality requirement imposed by this Order.

      9.       If any party hereto disagrees with the designation of any documents or

information as confidential, the parties shall attempt to resolve the disagreement on

an informal basis. If it is necessary to present the dispute to the Court for resolution,

the material in question shall continue to be treated as confidential under the terms

of this Order unless and until the Court issues a final ruling that the material is not

of a confidential nature. In the event of any such dispute, the party who designated

the documents or information as confidential shall have the burden of proving the

confidential nature of such documents or information.

      10.      This Order is without prejudice to the right of any party or witness to

seek modification or amendment of the Order by motion to the Court, or to seek and

obtain additional protection with respect to Confidential Information as such party

may consider appropriate.

      11.      This Order shall remain in effect for the period of this litigation and

subsequent to its termination so as to protect the confidentiality of the Confidential

Information.

      12.      Ultimate disposition of materials and information protected by this

Order is subject to a final order of the Court upon completion of litigation. However,



                                            5
in the absence of a final order of the Court addressing the disposition of Confidential

Information, the parties agree that each party shall, not later than thirty (30) days

after the termination of this litigation, collect from any experts, consultants or third

party witnesses to whom any documents containing Confidential Information were

disclosed pursuant to the terms of this Order, any and all documents containing

Confidential Information, including without limitation any copies or excerpts of such

documents. Counsel of record for each party shall be permitted to retain in their files

a copy of all documents containing information subject to this Order obtained during

the course of this litigation; provided, however, the prohibitions against the use or

disclosure of Confidential Information as set forth above shall continue to apply to

said counsel.

      SO ORDERED.




                         Signed: April 6, 2020




                                                 6
                                     EXHIBIT A

                        CONFIDENTIALITY AGREEMENT

       I have read and am familiar with the terms of the Protective Order governing
the disclosure of confidential information in the case of Felicia Ann Underdue v. Wells
Fargo Bank, N.A., and I agree to abide by all the terms of said Order and not to reveal
or otherwise communicate any of the information disclosed to me pursuant thereto to
anyone except in accordance with the terms of said Order. I agree not to make use of
any information or material obtained pursuant to that Order other than for purposes
of this litigation.

       I also agree to return to counsel of record not later than thirty (30) days after
the termination of this litigation any and all documents in my possession containing
information which is the subject of said Order (whether such information is in the
form of notes, memoranda, reports or other written communications or documents
prepared by any person at any time containing information covered by the terms of
said Order).




                                       Name: ____________________________________


                                       Date: _____________________________________




                                           7
